Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-20-00073-CR

                                      Rickey Dwayne JONES,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CR7735
                             Honorable Frank J. Castro, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 15, 2020

APPEAL DISMISSED

           Appellant Rickey Dwayne Jones entered into a plea bargain with the State pursuant to

which he pleaded nolo contendere to aggravated robbery. The trial court imposed sentence in

accordance with the agreement and signed a certificate stating this “is a plea-bargain case, and the

defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed a notice

of appeal, and the district clerk filed a copy of the clerk’s record, which includes the trial court’s

rule 25.2(a)(2) certification and a written plea bargain agreement. See id. R. 25.2(d).
                                                                                     04-20-00073-CR


       “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, (B) after getting the trial court’s permission to

appeal, or (C) where the specific appeal is expressly authorized by statute.” Id. R. 25.2(a). We

must dismiss an appeal “if a certification that shows the defendant has the right of appeal has not

been made part of the record.” Id. R. 25.2(d).

       Here, the clerk’s record establishes the punishment assessed by the trial court does not

exceed the punishment recommended by the prosecutor and agreed to by the defendant. See id. R.

25.2(a)(2). The record also supports the trial court’s certification that appellant does not have a

right to appeal. See Dears v. State, 154 S.W.3d 610, 614 (Tex. Crim. App. 2005) (holding that

court of appeals should review clerk’s record to determine whether trial court’s certification is

accurate).

       On February 27, 2020, we gave appellant notice that this appeal would be dismissed

pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure unless an amended

certification showing that appellant has the right to appeal was made part of the appellate record

by March 30, 2020. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex.

App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July

2, 2003, pet. ref’d) (not designated for publication). Neither an amended certification nor other

response has been filed. We therefore dismiss this appeal. See TEX. R. APP. P. 25.2(d).

                                                  PER CURIAM

DO NOT PUBLISH




                                                 -2-